DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the Specification does not describe, at all, the recited “intermediate value,” such that one skilled in the art cannot adequately identify what Applicant means by “intermediate value.”  
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16’s “the plurality of quantization level sets” lacks antecedent basis.  There is no “plurality of quantization level sets” recited in claim 1, the claim upon which claim 16 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Similar to above, claim 17 is rejected for reciting “the respective sample.”  It is unclear what Applicant’s means by the term.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2  rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2019/0045185 A1) and He (US 2016/0150230 A1).
Regarding claim 1, the combination of Fu and He teaches or suggests apparatus for decoding a media signal from a data stream, configured to sequentially decode a sequence of samples which describe the media signal by selecting, for a current sample, a set of reconstruction levels out of a plurality of reconstruction level sets depending on quantization indices decoded from the data stream for previous samples of the sequence of samples (Examiner interprets this limitation consistent with paragraph [0053] of Applicant’s published Specification; In that paragraph, Applicant explains “quantization indices” is “transform coefficient levels”; Fu, ¶ 0090:  teaches AC coefficient levels obtained using quantizer indices; Fu does not appear to teach that the reconstruction levels are dependent on previous samples; He, ¶ 0094:  teaches predicting Qp from previous samples using e.g. decoded coefficients or flags; Fu, ¶¶ 0087–0088:  teaches a base q index or a prior q index can be used to define (Applicant’s) two reconstruction level sets), entropy decoding a quantization index for the current sample from the data stream, wherein the quantization index indicates one reconstruction level out of the selected set of reconstruction levels for the current sample (Fu, ¶ 0088:  teaches an entropy encoding quantization index), dequantizing the current sample onto the one reconstruction level of the selected set of reconstruction levels that is indicated by the quantization index for the current sample (Fu, ¶ 0088:  teaches current_q_idx used for dequantization).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Fu, with those of He, because both references are drawn to the same field of endeavor and because combining Fu’s base and delta qp indices with He’s trellis feature for optimal 
Regarding claim 2, the combination of Fu and He teaches or suggests apparatus of claim 1, wherein the media signal comprises a picture (He, ¶ 0003).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fu, He, and Dong (US 2015/0172661 A1). 
Regarding claim 16, the combination of Fu, He, and Dong teaches or suggests apparatus of claim 1, wherein the number of reconstruction level sets of the plurality of reconstruction level sets is two and the plurality of quantization level sets comprises a first reconstruction level set that comprises zero and even multiples of a predetermined quantization step size, and a second reconstruction level set that comprises zero and odd multiples of the predetermined quantization step size (Dong, Claim 1:  teaches odd and even multiples of an integer for establishing quantization step size).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Fu and He, with those of Dong, because all three references are drawn to the same field of endeavor and because combining Fu’s base and delta qp indices with He’s trellis feature for optimal quantization and also with Dong’s quantization step size scaling for odd and even integers represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Fu, He, and Dong used in this Office Action unless otherwise noted. 
Regarding claim 17, the combination of Fu, He, and Dong teaches or suggests apparatus of claim 1, wherein all reconstruction levels of all reconstruction level sets represent integer multiples of a predetermined quantization step size, and the apparatus is configured to dequantize the samples by deriving, for each sample, an intermediate integer value depending on the selected reconstruction level set for the respective sample and the entropy decoded quantization index for the respective sample, and multiplying, for each sample, the intermediate value for the respective sample with the predetermined quantization step size for the respective sample (Dong, Claim 1:  teaches odd and even multiples of an integer for establishing quantization step size).
Allowable Subject Matter
Claims 18–33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner was unable to find a teaching or suggestion in the prior art that would have rendered obvious the claimed features related to bins and binarization of syntax elements in the bitstream that would have influenced the quantization scheme as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuchs (US 2017/0142412 A1) teaches reconstruction levels and two quantization levels (e.g. ¶ 0048).
Taubman (US 2019/0222845 A1) teaches “sample-dependent quantizers” (¶ 0352).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Examiner, Art Unit 2481